                                                                                 Fi' ED
                                                                           RiCHAPLrW.HAGEL
                                                                           CLERK Cr COURT
JOHN KLOSTERMAN
5615 SIDNEY ROAD                                                         '''' UOV -2 PH 1F 3'-»
CINCINNATI, OH 45238                                                      „ . n'<;TP-T rr,\pT
(513)250-2610                                                             SOUTHERH DiS l OHIO
johncklosterman@gmail.com                                                 V/EST 01V CIHCINNATI^^
                            THE UNITED STATES FEDERAL COURT


                            FOR THE SOUTHERN DISTRICT OF OHIO


JOHN KLOSTERMAN, ET AL                             Case No.: Numb)e&

               Plaintiff,                                        ''<'20CV8 78
vs.                                                PLAINTIFF'S VERIFIED COMPLAINT FOR:
                                    (1) BREACH OF FIDUCIARY DUTY
RICHARD BOYDSTON, KONZA LLC, TRI    (2) DECLARATORY RELIEF
STATE ORGANIZATION INC. DBA, JOSEPH OJiNAWCTIVE RELIEF
LENTINE                             (4)C0NSTRUCTIVE TRUST
                                    (5)C0RP0RATE FRAIR5
Defendants




                            PLAINTIFF'S FIRST VERIFIED COMPLAINT


               COMES NOW, the Plaintiff, JOHN KLOSTERMAN, who hereby submits his

Initial Verified Complaint for the following; Breach of Fiduciary Duty, Injunctive Relief,

Declaratory Relief, Enjoinmenl, and Fraud. It is as follows:

                                            PARTIES


      1.       Plaintiff, JOHN KLOSTERMAN, (hereinafter "Plaintiff" or "KLOSTERMAN)

a male individual, who agreed to have the court-ordered Receiver/Konza LLC. hire a

management company to ready the properties said Plaintiff owns in preparation for an inevitable

sale in order to pay the outstanding judgment that the City of Cincinnati currently holds against

him.


      2.       Defendant, RICHARD BOYDSTON, (hereinafter "BOYDSTON" or

PLAINTIFF'S VERIFIED COMPLAINT FOR:(l) BREACH OF FIDUCIARY DUTY (2) declaiutory
RELIEF(3)iNJUNcnnvE RELIEF(4)C0NSTRUCTIVE TRUST(5)corporate fraud - 1
"DEFENDANT #1"), a male individual, who serves as the court mandated "Receiver" in the

current and ongoing litigation (Case No.: A1905588, Court ofCommon Pleas, Hamilton County,

Ohio) Plaintiff is in with the City of Cincinnati.

     3.          Defendant, KONZA LLC., a limited liability corporation, created by the Receiver,

          allegedly for business-based purposes.

     4.          Defendant, TRI-STATE ORGANIZATION, INC. DBA JOE LENTINE, a

          corporation, retained by the Receiver aka BOYDSTON, to manage the properties of the

          Plaintiff beginning on March P', 2020, allegedly to prepare them for sale so said Plaintiff

          could pay the outstanding court-ordered judgment against him that was a result of the

          above mentioned, ongoing litigation.

                                   VENUES AND JURISDICTIONS


5.             Venue in the above stated court is proper for the injuries to the Plaintiff occurred

within the County of Hamilton, Ohio, and the defendants regularly sought out to avail

themselves of said subject jurisdiction for the purpose of obtaining additional clientele and/or

providing sei"vices to existing clientele during the time in question.

6.        Subject matter in this action is properly heard in this court, as the action incorporates an

amoimt in controversy of or above SI 0,000.

7.        At all times mentioned herein, the Ohio Code of Civil Procedure was in full force and

effect, binding upon both Plaintiff and Defendants.

                                  FACTUAL ALLEGATTONS


8.        On or about March 1,2020, Tri-State Organization Inc. (after being retained by the

aforementioned court-ordered receiver, BOYDSTON) began managing PlaintifTs properties in

what was supposed to be a relatively standard process which would eventually result in the sale

PLAINTIFF'S VERIFIED COMPLAINT FOR:(i) BREACH OF FIDUCIARY DUTY (2) declar.a.tory
RELIEF(3)injunctive REL1EF(4)C0NSTRUCTIVE TRUST(5)corporate fraud - 2
of said properties, in turn, allowing the Plaintiff to satisfy a judgment that the City of Cincinnati

had obtained against him in case no. A1905588.

9.      Tri-State began collecting unpaid rents that month and for the months following would

collect just under $9,000 on said monthly basis. These funds were meant to be used to pay

recurring bills, mortgages, and the balance used to prepare buildings for sale. That amount was
considered the budget.

10.     The stated agreement in a meeting with Tri-State, the Plaintiff and the Receiver,

BOYDSTON, was that they would provide a team of skilled workers that would do the needed

construction that would turn Plaintiff's rental flips ready for market in a relatively timely

fashion. Three men and three months Plaintiff was told by Keith if funds were available.

Plaintiff asked if nearly 9K a month would be sufficient. Yes was his reply..

11.    At the time March 1, 2020 said properties were turned over to the Receiver and Tri-State,
they were tasked with "flipping" seven of Plaintiffs units.

12.     Plaintiff proceeded to meet with tlie President/Owner of Tri-State, JOE LENTINE,

to devised a strategy to get the inventory turned over to maximize the properties rental income,

But where was Keith? Plaintiff was told Keith had to finish another projeet and would be here
soon.



13.     At the time, none of the current tenants were in need of repairs, emergeney or otherwise.

BOYDSTON declared all the rented properties in "B" grade condition.

14.     Plaintiff admits that the month of March, 2020, was a so-called "learning" month for

Tri-State, but Plaintiff began to grow concerned once he received the second status report.

15.     Plaintiff questioned why he was paying for everything Tristate reported on his expense

report., including all equipment used, office material, and many other items that should have

already been owned by a rehab company before beginning work on a particular job. Even at that

juncture, when Plaintiff inquired about the questionable expenditures, nothing was done to

PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declaratory
RELIEF(3)tNJUNcnvE RELIEF(4)C0NSTRUCTIVE TRUST(5)corporate fraud - 3
resolve the issue and no questions were answered, complex, simple, or otherwise.

16.    Further, when the June, 2020 expenditures arrived. Plaintiff found these to be even more

troubling. ..it was revealed through said report that Plaintiff was paying for all the equipment,

including an old Ford t-250 truck that Tri-State was supposedly using to "operate" the business.

Plaintiff alleges that the Receiver hired this company with the knowledge that they

actually, had no tools, equipment, or otherwise to operate a proper construction/rehab company,

and the Receiver nor the City of Cincinnati did anything at all to stop the illegal spending

17.    Plaintiff alleges that Defendant LENTINE's point man on this job, a gentleman only

known as KEITH, was very qualified to do this job upon their initial meeting in February, but

after that one and only initial meeting, Plaintiff never saw him again or the persormelhe had

promised to bring onto the job. Plaintiff contacted LENTINE multiple times about where Keith

and the carpenters were, because nothing was getting done by the end of March.

Plaintiff asked for Keiths phone number. Lentine stated he would be here soon. Plaintiff went to

a job where Plaintiff had visited to review his work as well as anotherjob. His work was great.,
but he was not present.

18.    Further, Plaintiff was personally in the area every day to watch the work being done and

to inquire with the neighbors about the work being accomplished and the workers that they

would come into contact with. The neighbors informed the Plaintiff that the "personnel" they

were introduced to were employees from Defendant's Pizza operation called "Full

Circle Pies" on North Bend Road, and not the experienced personnel as promised.

19.     Plaintiff alleges that the workmanship done on truly historic homes is poor, all Plaintiffs
properties are on THE NATIONAL REGISTER OF HISTORIC PLACES, which the City of
Cincinnati has failed to mention Sedamsville it in any of its historical promotions as other
neighborhoods have benefited. Plaintiff was very concemed to witness the extremely poor
workmanship on buildings Plaintiff had saved from the wrecking ball years before. Plaintiff
made a presentation to the City planning department 30 years ago noting the benefits of saving
Sedamsville and predicted that people will come back to Cities. They didn't see it until OTR
PLAINTIFF'S VERIFIED COMPLAINT FOR:( 1) BREACH OF FIDUCIARY DUTY (2) declaratory
RELIEF(3)iNJxmcTivE RELIEF(4)C0NSTRUCTIVE TRUST(5)corporate fraud - 4
happened. Then they wanted it. Plaintiff stood in the way just as plaintiffwas to make his move
of "Mt. Adams Light". Plaintiff alleges Receiver Boydston is the City of Cincinnati straw man
to remove Plaintiff at all cost which included allowing Defendant Lentini free reign..



20.     After being presented with the 7th report form Tristate Org Inc that was filled with
fraudulent statement and financial misuse, and never coming into contact with LENTINE's
"team of experienced construction personnel". Plaintiff alleges that Defendant Lentinc purposely
planned to turn the rehab project into the failure that it has been since its inception, and blame
Plaintiffs properties poor shape for its failure. The mis-mananagement on both the part ofthe
Receiver and Tristate Org. Inc has been breathtaking, which has turned into an "unmitigated
disaster" so Tristate and or the Receiver or both could benefit from a lower price for the
properties that Lentine was now interested in as never before.

Defendant Lentine orchestrated the misuse of $60,000.00 of Plaintiff rental fimds and nearly
$60,000.00 in over budget funds, that Defendant Lentini paid into the project. He was not to
spend over the 9K each month but every month he added to his amount owed. It is alleged that
Defendant Lenteni used PPP funds fi-om the Cares act to pay for much of the overages. How
else would one get nearly $60,000.00, when Plaintiff bought ALL the equipment to run the
business.

21.     Plaintiff alleges there was no budget used by Lentini.There was no plan as was

promised to the Receiver. But the receiver looked the other way because to date none has been

seen, and there was also no itemized documents stating how the labor cost was spent and what

was accomplished with it. Plaintiff was promised 7 imits completed and flipped in 3 months.

To date only one rental flip was completed without carpet on the first floor and rented $400.00
or more


under market value and the tenant paid no deposit. 636 Delhi 1st floor was 95% complete and

636 2nd floor was 80% complete but was statand as "complete" in a past report in May 2020

without a furnace. The new furnace is listed on the September Managers report. What has nearly

$120,000.00 done for me or the City? The properties are in worse shape than when they started.

Which is unbelievable! In Plaintiffs entire 40 years in this business have never witnessed waste
on this scale.


PLAINTIFF'S VERiFffiD COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declaratory
RELIEF(3)iNJUKcnvE RELIEF(4)C0NSTRUCTIVE TRUST(5)c«rporate fraud - 5
22.    Plaintiff e-mailed the Receiver on multiple occasions stating his concerns with the

Status reports and requesting the receipts to review, along with other pertinent questions he felt

needed answered. Currently, these emails have gone unanswered.

Plaintiff asked in E-mails to enter the building to get items, no reply. Asked Lentine to allow me

to pick up mail at 637 Steiner. No reply. Plaintiff further alleges that Defendant Lentine or his

workers picked up and destroyed mail because I have answers from a federal suit that have not

been answered that Plaintiff is expecting. Plaintiff has changed all mail from 5 addresses to be

forwarded to Plaintiff home.

                                    FIRST CAUSE OF ACTION


                                      {Breach ofFiduciary Duty)

23.    Plaintiff incorporates by reference tlie allegations of Paragraphs 1 through 22, as though

Fully set forth herein.

24.    As a Receiver and Agents of said Receiver, Defendants and each of them owe fiduciary

duties of care, loyalty, and good faith to the Plaintiff. Defendants fiduciary duties include

obligations to exercise good businessjudgment, to act prudently in the handling of the

Plaintiffs monetary funds and other assets made available to them through said Plaintiff, to

discharge their aetions in good faith, to act in the best interest of the Plaintiff and any agents of

the Plaintiff, and to put the interests of the Plaintiff above their own.

25.     Defendants breached their fiduciary duty of care by, among other things, routinely

mismanaging the Plaintiffs assets almost immediately after BOYSTON or Konza was

appointed as Receiver by the Court, and failing to have the people on thejob, as was promised

when we all met at Receiver office

26.    Defendant further breached his fiduciary duty of care through the following specific

incidents that fell below the implied standard of care;

PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) DECLARAroRY
RELIEF(3)injunctive RELIEF(4)C0NSTRUCT1VE TRUST(5)cori>orate fraud - 6
Receiver did not perform his due diligence in performing a background check on

the ownership of Tristate Organization Inc. (which Plaintiff asked for and has not received

as of the date of this filing).. It was found by Plaintiff that as of July 25, 2020 over 5

V^ months after they were employed by Receiver that Tristate Organization Inc. had:



   1. No Contractors license required by the City ofCincinnati

   2. No Insurance Bond to protect the work on Plaintiffs properties

   3. No Liability insurance

   4. No Workers Compensation

    5.   No Permits but did work before the effective date ofthe policy of8/5/20

    6. Violated OSHA regulations where no support walls were installed as required when
       digging below 5ft at 628 Delhi sewer project 2 workers quit because they refused to
       work in such a dangerous condition. OSHA has the complaint documented and the
       workers names that quit Defendant Lentine told Plaintiffhe was going to install walls
       when Plaintiffvoiced concern. Walls were never installed continuing to endangering
       employees and the 3 contractors including Cincinnati MSDJ

    7. No Federal, State and Local deductions being withheld.

          The workersfall under the guidelines that they are "employees'' and not 1099
         sub-contractors as Receiver and Tristatefraudulently stated in applyingfor and
         covering 3 stated current "employees" with Erie Insurance company policy on 8/5/20
         the effictive date ofthe policy. (Exhibit A) Certificate number CL2085063I0 POLICY
         NUMBER Q3I-302I438,Q43-3050977,Q3I-302I440,Q3I-302I444. All these men
         are employees and are beingpaid in cash vs check which would verify true payment?
         A check should have been issued and the employee could sign it overfor cash. Not
         even this simple accountingfiinction was notfollowed, but was allowed by the
         Receiver and the City ofCincinnati Nine employees were on the payroll in the
         September report which is included in thisfiling. (Exhibit B )



    8.   Plaintiffs alleges that Defendant Joe Lentinefraudulently used Plaintiffs office
         equipment, material and labor in the commission ofa felony. It is alleged that he was

PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declar.mory
RELIEF(3)injunctive RELIEF(4)C0NSTRUCTIVE TRUST(5)cori>orate fraud - 7
      the mastermind behind the unemploymentfraud perpetrated with Angle Strunk,,
      Plaintiffaileges that the unemploymentfraud was planned and executed at 621 Delhi
      where Plaintiffwas paying Angel Strunk. Soon after Plaintifffound the damning
      information on the street near his office, he faxed a letter to the Ohio Job and Family
      Services.

      Plaintiffalleges that Joe Lentine, suggested to Angel Strunk that ifshe was " laid off*
      due to the Covid-19pandemic she would not only get the $200.00from the D&D
      Advertising companies unemploymentfund, even though she had quit, but she would
      receive $600.00 @ week under the PPP Cares act. until July 31,2020,( $7,200.00.) plus
      the earnings, about $400.00@ week that she was making while still workingfor
      Tristate Org. Inc., but being paid under the table like all his nine employees were being
      paid. $1,200.00 @ weekfor 3 months, and a continuing $200.00plus the under the
      table moneyfrom Tri State Org. Inc. $600.00 taxfree. Plaintiffwas paying her wages
      through the Receiver.

       So, given the extremely poor workmanship that had not changedfor over 5 months
      and the gross misuse offunds under the guidance ofthe Receiver, and the City being
      unwilling to stop thefraudulent use offunds on Plaintiffproperties by Defendant
      Lentine, Plaintiffgot what was needed to hopefully remove Defendant Joe Lentine.
      and Tristate Org. Inc. as well as the Receiverfor gross negligence, incompetence and
      fraud by both parties.

       On September 16th at 12:20pm Plaintiff called and spoke with Donna at D&D
       Advertisingfor 9 minutes. In that conversation Plaintiffintroduced himself, and told
       her that I hadfound papers that verified that Angel Strunk was tapping into their
       unemploymentfund even though she was still workingfor Tristate Org. Donna was
       surprised that Angel would do such a thing and said she would call Angel Strunks
       mother.


       On September 16> 2020 at 2:49 pm Plaintiffreceiveda voice messagefrom Donna
      from D&D stating that no funds had been deductedfrom theirfund. Untrue. (Exhibit
       C)

       On September 16. 2020 at 7:10 pm. Plaintiffreceived a callfrom Angel Strunk,
       Plaintifflet it go to Voicemail Ms. Strunk told Plaintiffin no uncertain terms to mind
       my own business with regards to what she did with unemployment, and that ifI wanted
       anything Ifft ofmy properties, just leave it alone!

        It is alleged that on the 17th, 2020 Defendant Lentine and Angel Strunk, knew the
       Plaintiffwas on to them. So a plan was devised, and thefix was on. Angel Strunk
PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declaratory
RELIEF(3)iNJUNcnvE RELIEF{4)CONSTRUCTIVE TRUST(5)corporatu fraud - 8
        filed the Police report They hoped thefraud got no further than D & D. It had
         already. The fraud of the PPP Cares Act was reported to the Inspector
         General of the SBA. #20200721LC6 and to Ohio Job and Family Services
         fraud unit in a letter dated 8/11/202

          Plaintiff was charged with stalking and menacing on 9/17/20 CRB/19488

      9. No requiredpermits were pulledfor 3 hot water tank installations, new wiring at 659
         Sedam Street, 2 new furnaces and demo permits that the plaintiffis aware of.

27.      All these items, rules, regulations, and requirements in running a legitimate business were

known by both the Receiver and the City of Cincinnati, because that is what Plaintiff was in

trouble with the City for so long. But Defendant Joe Lentine said that "we can hide that" " no

one will ever know". These violations arc evidence of the total disregard of current company

and work standards, and these alone would be enough to remove both entities and them

personally, for the causes outlined here. However, more will be detailed at the bench trial. Upon

the Discovery demand asked for this complaint.

28.       It was agreed by Receiver and Plaintiff that "Cash vs Accrual" accounting and Job

Costing for each property would be used and Plaintiff agreed to purchased QuickBooks and paid

Angel Strunk to set the accounts up for its use. Tristate refused to use it when a trained person

was on payroll to perform the task that would give meaningful reporting to both the Receiver, the

City of Cincinnati and the Plaintiff. The following Managers report for September(Exhibit B)

that was dated by Receiver October 13,2020 but was postmarked October 24,2020. It is always

nearly a month before Plaintiff receives the report. What do 2 part time secretaries do all day
askes the Plaintiff..


The reports are worthless in determining where the money was spent, but the Receiver and the

City of Cincinnati did nothing to stop the misuse of funds and allowed Tristate to go "over

budget" when there were no emergencies that required them to do so.

                           Plaintiff further alleges the following points:
PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) decu\r.\torv
RELIEF(3)injunctive RELIEF(4)C0NSTRUCTIVE TRUST(5)cori>orate fraud - 9
   •   Tristate never developed or delivered a plan ofattack to the Receiver, the City or to the
       Plaintiffas he continued to promise to do so. Thus, a true shotgun approach was the
       order ofthe day, which resulted in many thousands ofdollars lost as well as 6 projects
       that started and not completed because ofno personnel with any skills everpresent.
       Only the professionals who had to be called in to mop up the terrible and unsafe work
       performed by-experienced people. That cost many more thousands.

   •   Plaintifftold Defendant Lantene what was wrong with the sewer backing up at 628
       Delhi, which had become worse. It was a tree root outside the house. No! Said
       Defendant Lentine. No job cost except where professionals were called in to prove my
       position. Plaintiff told Defendant what should be done to solve the problem at 1/10th
       ofthe cost spent thisfar. 1 suggested breaking the sidewalk and going under the wall
       and replacing the broken pipe caused by the tree next to the wall It is estimated
       $5000.00 has been spent. It's still not repaired!

   •   Tristate has paid Delhi Lock and Key to change 26 or so locks on doors so a master key
       could be usedfor all units. Over $800.00 has been spent! Tristate has no one who can
       change a lock? Shocking! Ifone had changed locks 3 times, one could do it
       blindfolded! $800.00! This is more reason they were over budget Spend it! It's not my
       money, and no one is stopping me!

   •   From day one Tristate began purchasing equipment that any
       construction/maintenance company would own to perform the necessary work required
       to perform the tasks at hand. Each report shows the line itemsfor "tools** on a regular
       basis. The Plaintiffhas requestedfrom the Receiver via email for the many receipts
       that made up the expenses. None have been delivered as promised. (Exhibit D)

   •   Receiver Boydston viewed all occupied rentals and deemed that none needed any major
       repairs except for a few minor issues. The sewerpipe at 628 Delhi was the only issue
       that needed addressing. Tree roots continued to stop thefreeflow ofwastewater. To
       date it has not been completed.

   •   Tristate violated with thefull knowledge ofthe Receiver, the City ofCincinnati and
       Plaintiffthe Ohio CovidI9 order by Ohio Governor Pat Dewine, that all non- essential
       business not work to stop the spread ofCovid-I9 as evidence ofthe March and April
       reports to the Receiver, the City and the Plaintiff, that it was being violated when there
       were no immediate emergencies except 628 Delhi, which 7 months have passed and it
       is still incomplete.


PLAINTIFF'S VERffiED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declail^tory
RELIEF(3)iNJUNcnvE RELIEF(4)CONSTRUCTIVE TRUST(5)corporate fr,\ijd - 10
    •    Receiverfailed to pay required Mortgage paymentsfor over 4 months after repeated
          requests by Plaintiffto do so. Plaintiffrequested Warsaw Federal to send a Demand
         Letter to Receiver (Exhibit F) In addition Plaintiffwas charged over $1,900.00 in legal
         fees as a result ofhis mismanagement ofthe project Plaintiffhad not missed payments
         for years due to automatic withdrawalfrom Plaintiff's checking account Quickbooks
         could have solved all the currentproblems, but Defendant Lentine did not want the
         controls so he could hide and blame Plaintiffifthings went wrong.

    •    The Receiver was unwilling not to stop, look and see or he condoned the repeated
         misuse oflabor directed to projects other than what the original mission was directed
         to perform.

    •    Plaintifftold Defendant Lentine that Plaintiffcontinued to receive all mailfrom the
         City which included, billfor inspections that were not done by Lentine, fines. Board up
         orderfor unsecured buildings etc. Plaintiffstill to this day receives mail that is the
         responsibility ofthe Receiver. Plaintiffalleges that Defendant Lentine or his workers
         destroyed mail that was sent to 63 7 Steiner so Plaintiffcould not answer any motions
         that the City hadfiled in the Federal case Plaintiff has against the City. After
         requesting entry on multiple occasions. Plaintiffhad mail sent to his home.

                                           They include:

    1. Tri State mowed City of Cincinnati grass at the end of Sedam Street 4 times

    2. Tri State mowed City of Cincinnati center island at Delhi and Fairbanks 3 times

    3. Tri State employees trimmed and cleaned trash at the "closed" City steps at Delhi to
       Sedam Streets. Neighborhood people have witnessed both times and dates when
       employees were sitting and standing around from 15 minutes to over 2 hours smoking pot
       and cigarettes, talking and texting on their phones. With no supervision at all.

(Plaintiff willpresent 10 neighborhood residents that will testify to thefacts stated in item 3.)

4. Tri State employees on a regular basis d immed the street curb edging as well as picked up
trash on Delhi, Sedam and Steiner Streets at Plaintiff expense! Plaintiff complained to Defendant
Lentini and Receiver. Nothing was done. It continued, and is on the most recent report.

5. Mowed tenant lawns at Plaintiffs expense, when they were required to do so as stated in their
lease.

6. Receiver and the City of Cincinnati officials became aware that Tristate had painted the office
building, which did not require painting and a Hamilton County Land Bank building at 669
Delhi at Plaintiffs labor and material expense, but did nothing about it. Hundreds misused.
PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declaratory
RELIEF(3)rNJUNcnvE RELIEF{4)C0NSTRUCTIVE TRUST(5)corporate fraud - 11
                  Tri State operated with impunity and used funds from Carte Blanch.

29. Tri-state stole material and equipment from Plaintiff so he would not have to purchase it.

Plaintiff was told that if Defendant used my inventory Plaintiff would be reimbursed.

Only one time after being caught red handed did Defendant pay for a refrigerator but was never
paid the new one as promised. Lentine stoled a window air conditioner from 637 Steiner, wood
from 637 Steiner, a $600 hot water tank and wood from 654 Steiner.All amounting to over
$1,200.00. Plaintiff has pictures of all equipment in all units suspecting this would happen. Mr
Lentine is a Thief. Plaintiff was an eyewitness to 1 other theft and have photographic evidence of
others.

              30. Plaintiff alleges Tri-state and Receiver created a culture of fear, basically "Fall

in-line or be asked to leave". Plaintiff cites the following examples:

     1. TheDavis family was given a 30 day vacate order on or around the 15th ofAugust 2020.
        Theyhad placed a " work order " to address water in the kitchen at 659 Sedam, where
        they had residedfor over 2 years. Nothing was donefor weeks and mold began to grow,
        and the wall had to be removed, but never completed. They complained, but instead of
        completing thejob, received the orders to vacate.

     2. Richard Tulbert, who resides at 700 Delhi and hasfor over 5 years was asked to vacate
        on the 15th ofAugust. It was given to him in retributionfor being a "whistleblower".
        He reported to Plaintiffthat Tristate told him they weregoing to tear down the porch at
        his unit. He reported thosefacts to Plaintiff, and Plaintifffound after Plaintiffcontacted
        the city Permit department that no permits, insurance etc were in place after nearly 5
        months on thejob. Threedays later a vacate order wasplaced on his door. He
        subsequently showed the Receiver his lease, apparently the vacate order has been pulled.
        The Receiver purchased the Insurance. Will both the Defendants stop at anything in
        charging Plaintifffor everything? My paymentfor insurance is on the Report. In clear
        view ofthe City ofCincinnati!

          31. Both the Receiver and Tri State surely were aware that any notice for most Tenant
          issues MUST be given at the 1st of any month. It is their ignorance of the
          Landlord/Tenant Laws.

32        Tristate, due to mismanagement, and the lack of professional workers:

     1. Caused the entire building at 659 Sedam to be ordered Vacatedby the City ofCincinnati
        Building Department. Poor and unsafe work was performed without plumbing and

PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declaratory
RELIEF(3)injunctive RELIEF(4)C0NSTRUCT1VE TRUST(5)corporate fraud - 12
        electrical petTnits causing eminent danger to the tenants in two ofthe units ofa three
        family.

   2. Joe Lentine, disregarded Building Department orders and moved a family into the 4
        bedroom unit on the 2nd and 3rdfloors. Thetenant refused to pay rent and no deposit
        was received. Insurance claims will befiled due to the damage fwm poor workmanship
        and loss ofincome to the Receiver in order to perfoi-m thejob at hand. Receiver was
        aware that permits were required because he viewed the ceiling drywall that required
        permits in order to complete the required work.

        The entire building is now losing over 51,900.00 each month.

       33.Tristate completely dismantled the entire kitchen at 652 Steiner. There was
nothing wrong with it. Plaintiff will show at trial photographic evidence of this claim.

This has caused the repairs necessary for it to be brought into rental service to thousands instead

of several hundred. The Receiver failed to evict the tenant for "non-payment of rent" causing

over $3,000.00 in rental loss. This is another example of Receivers lack of experience in the

dynamics of the rental business. The building now looks abandoned from the street, with

windows open and the front door with a board over where glass once was for over 4 months!.

 The Receiver and Tri State, in the opinion of the Plaintiff, successfully degraded the properties

so tliey can be purchased by Tri-state at a lower valuation.



    •   Tristate rented 667 Delhi for $400.00 under market, (friends ofDefendant Lentine)
        without it being complete as stated in an earlier report and the application and lease
        requested by the plaintiffhas never been received. Plaintiffalways peifonned criminal
        Background checks. However, whenJoe Lentine himselfis a Federal convicted Felon and
        two ofhis workers are alsofelons, and one threatened a past employee and Plaintiffwith
        physical violence ifhe lost hisJob because ofreportedly continually sleeping on theJob.

             33. Receiver ordered Tristate to secure all 26 housing units. 8 units were for over 4

months, and after repeated statements by Plaintiff were still not secured by July. This most

Basic fiduciary function by a Receiver was disregarded so as to degrade the properties by

vandalism.

PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declar.\tory
RELIEF(3)injunctive RELIEF(4)C0NSTRUCTIVE TRUST(5)corporate fraud - 13
The "take care of the properties as if they were your own " a code of ethics for Receivers was

grossly violated. October 29th, 2020, 685 Halsey has never been secured and the grass has

never been mowed. Shocking. Just Shocking. Vandalism has occurred.

           34. Plaintiif, who had for years contracted with Richard Torbert and his son

to mow,trim and blow the grass off the sidcwalk.on all lots and housing units that we were

required to maintain. It was reported to me that it took 2 '/2 days to perform all mowing

trimming and blowing of cut grass. The shotgun approach has cost thousands more due to the

workers goofing off. and 4 people have been seen mowing unowned yards and cleaning the

neighborhood at Plaintiff expense. Nothing to do, no plans for the day. Go pick up trash was the

order by Defendant Lentine as mentioned in statements on most all reports.

    •   Plaintiffhad complained to both Tmstee and Receiver that all the lots and properties
        were not being cut on a regular basis and that some had never been cut. Plaintiffeven
        posted 12- inch sticks on each property and even drove a worker by each at the beginning
        ofthe season. They were quicklydisregarded. It became a shotgun approach due to the
        inexperienced workers. Theperson put in charge was a 16 or 17-year-old that had never
        cut grass. He was .stonedmost ofthe time when Plaintiff .spoke with him while he was
        walking down the street after power blowing the entire street ofDelhi or Sedam.

           35. Plaintiff, after repeated requests that yards and lots not being cut. Plaintiff went

on-line and complained with Service Request (SR)issued to the Litter Patrol. Ten (10) were

reported and was given numbers. Typically, in two or three days the patrol officer

would be out to inspect the complaint and issue a ticket to tlie owner of the property. In 7 of the

10 they were known to be controlled by Tristate. No tickets were given and to my surprise took

several weeks for them to be addressed by Tristate, even with 3-4 people that were involved in

yard maintenance. But even at this date all have not been cut. However, Plaintiff did receive a

$500.00 fine for tall grass on a property that was controlled by Tristate, but under the Name of

Virginia Williamsburg. L.L.C., another fine was given to another private individual, and a third


PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declar.\torv
RELIEF(3)injunctive RELIEF(4)C0NSTRUCTIVE TRUST(5)cork)rath fraud -14
was not given to a senior citizen in Delhi.



             36. Plaintiff has been damaged by the aforementioned breaches of fiduciary duties

       alleged against the Defendants.

                                 SECOND CAUSE OF ACTION


                                     (DECLARATORYRELIEF)

             37. Plaintiff incorporates by reference the allegations of Paragraphs 1 through 37, as

though fully set forth herein.

             38. Defendants are, and at all times herein mentioned, residents of the City of

Cincinnati, County of Hamilton, State ofOhio.

             39. Defendants are, and at all times herein mentioned, Individuals or Corporations

organized and existing under the laws of the State of Ohio with principal offices located

in the City of Cincinnati, County of Hamilton.

             40. Plaintiff is informed and believes and thereon alleges that, at all times herein

mentioned, each of the defendants sued herein was the agent and employee of each of the

remaining defendants and was at all times acting within the purpose and scope of such agency

and employment.

             41. *Plaintiffagreed to the appointment ofthe Receiver under 2735.02 Ohio revised
                code.


                 * Receiver under Ohio Code 2735.03 did not perform his dutiesfaithfully

                 *He hired a management company in name only... Tristate Organization Inc.

                 *Theyhad no skilled employees, because they were transferredfrom a Pizza
Operation.

                  *No Bond was shown until the effective date of8/5/20202 which is a violation of
       Code 2735.03
PLAINTIFF'S VERIFIED COMPLAINT FOR:(I) BREACFI OF FIDUCIARY DUTY (2) declaratory
RELIEF(3)iNJUNcrivE RELIEF(4)C0NSTRUCTIVE TRUST(5)corpor.me fraud - 15
                 *Failed to open and control rentalfunds in a hank account controlled by
       Receiver. He turned over the management offunds to Tristate, who grossly abused the use
       ofthemfor their own gain.

                 * Failed in his duty to have Lentine show proofofthe appropriate licenses,
insurance, and exercising initial screening ofthe Management company Known as Tri-State Org
Inc. ( no proofhas been given on where Tri-state is incorporated.

                  *Receiver had knowledge that Lentine was a Convicted Federal Felon to run
the management companyThe results shown in the suit pivve that Defendant Lentineshould have
beenfired as Plaintiffrequested months ago..

                 *Failed to verify' to Plaintiffverifiablephotographic evidencethat Tristate ivav
destroying thepivperties he      sworn toprotect and readyfor sale. The opposite wasdone.

                   *Tristate hasfraudulently padded expenses in order to acquire properties. In
addition has damaged propertiesfrom their original condition in order to obtain a lower
appraisal valuation. Receivers disinterest in the project by not viewingthe work in process,
shows a total disregard ofthe Plaintiffs properties.

                 *Failed to protect the properties ofthe Plaintiff. Eight (8) Properties were
not securedfor over 4 months.

                   *Allowed the misuse ofPlaintiffsfunds by allowing Tristate Organization Inc
 to be engaged to ready the propertiesfor sale, with no tools, equipment, or qualifiedpersonnel.
 In addition, TriState Oiganization inc purposefully defrauded Ohio Job and Family Services by
filling unemployment claim(s) onpersonnel that remainedemployed in orderfor the claimant to
 collect PPPfunds of$600.00 in addition to the unemploymentfrom past employers where
 claimant had quit. This being a Federalfraud violation. Receiver with the evidence ofthe
 violation, remains in place as the Management company. Whatdocuments did the Receiver
review?


                  *Receiverfailed to answer Plaintiffs concerns of Tristate Oiganization Inc
               Plaintifftold the Receiver that Plaintiffwouldfire Lentine in April. It was not
       done.


                 *Receiver and the Cityallowedfraudulent reports to stand with the court,
               when Plaintiffhad shown photographic evidence that they werefalse and e-mails
               prove the concerns.


  *Receiversfailed to answer repeated requests about concerns about the management company,
especially the applications oftenants, leases, and receipts ofexpenditures, which were promised,
but were never received. A violation ofOhio Code 2735.05
PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARYDUTY (2) declaratory
RELIEF{3)injunctive RELIEF(4)C0NSTRUCTIVE TRUST(5)corporate fraud - 16
 examination


                  *The Receiver is alleged to be working in a partialfinancial relationship with
        TriState and is not pursuing a true and reliable purchaser.

                    *2715.20ofthe Ohio Civil Code, Plaintiffalleges Receiverfailed to adhere to
        this byfailing to take control ofbills ofthe Plaintiff. Plaintiffcontinually receivedand
       forwarded bills and ordersfrom the Cincinnati BuildingDepartment. They were notpaid.
       (Exhibit E )

43.An actual controversy has arisen and now exists between plaintifT and defendant concerning
their respective rights and duties in that plaintiff contends:

           a. Defendant did not comply with the applicable law regarding the fiduciary
              behavior ofcourt-appointedReceivers and any agents in their employ

           b. Other issues to be shc-wn according to proof.


44. Judicial declarations are necessary and appropriate at this time to enable parties to ascertain
their rights and duties to each other.



                                   THIRD CAUSE OF ACTION
                                        INJUNCTIVE RELIEF




47. Plaintiff incorporates by reference all the preceding paragraphs aforementioned thus far

in this complaint.

48. Beginning in April 2019 and a number of times since then, plaintiff has demanded that

defendants stop their wrongful conduct described above. Defendants, and each of them, have

refused and still refuse to refrain from their wrongful conduct.

49. Defendants' wrongful conduct, unless and until enjoined and restrainedby order of this court,



will cause great and irreparable injury to plaintiff in that he will continue to lose money and his

PLAINTIFF'S VERIFIED COMPLAINT FOR:(l) BREACH OF FIDUCIARY DUTY (2) declaratory
RELIEF(3)iNJUNcnvE RELIEF(4)C0NSTRUCTIVE TRUST(5)corporate fpacd - 17
properties will continue to suffer .No wintcrization is underway and Plaintiff has a
Management company ready to perform the emergency work or tens of thousands
of dollars could be lost in winter damages!


50. Plaintiff has no adequate remedy at law for the injuries cunently being suffered in that

it will be impossible for plaintiff to determine the precise amount of damage which

will suffer if defendants* conduct is not restrained. Also, Plaintiff will be forced to institute a

multiplicity of suits to obtain adequate compensation for the aforementioned injuries.


51. As a result of defendants' wrongful conduct, Plaintiff has been damaged in the sum of

$ 100,000. Plaintiff will be further damaged in like manner so long as defendants' conduct

continues. The full amount of such damage is not now known to Plaintiff, and Plaintiff will

amend this complaint to state such amount when the same becomes known to or on proof

thereof. An Audit of the books and of the work performed thus far is recommended.



WHEREFORE, plaintiff pra judgment against defendant and each of them, as follows:

            1. For an order requiring defendants to show cause, if any they have, why they

            2. should not be enjoined as hereinafter set forth, during the pendency of this action;


2. For a temporary restraining order, a preliminary injunction, and a permanent injunction, all

enjoining defendants, and each of them, and their agents, servants, and employees, and all

persons acting under, in concert with, or for them:


                                    FOURTH CAUSE OF ACTION
                                       (CONSTRUCTIVE TRUST)



PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declaratory
RELIEF(3)injunctive RELIEF(4)C0NSTRUCTIVE TRUST(5)corporate fr.\ud - 18
52. Plaintiffs reallege and incorporate by reference all the allegations of this Complaint with the

same force and effect as if fiilly restated herein.

53. This is an action seeking equitable redress for all Defendant's illegal course of conduct in

taking as its own the income generated by Plaintiffs properties that had been mandated by the

referenced Hamilton County Court of Common Pleas to have Defendant, BOYDSTON, aet as

the Reeeiver of PlaintifTs affairs regarding said properties, thus forming a fidueiary relationship

with the Plaintiff, meaning that it is his responsibility to aet in Plaintiff and his properties best

interest. This action also seeks the return of monies and other assets frivolously spent seized by

all defendants in reference

54. A constructive trust is an equitable remedial device by which a court adjudges specific

restitution of a received benefit. Constructive trusts may be imposed when a defendant has

acquired legal title to property or money under such circumstances that he or she may not in

good conscience retain the beneficial interest in the property, and in such a situation, equity

eonverts the legal titleholder into a trustee holding the title for the benefit of those entitled to the

ownership thereof.

55. A constructive trust should be imposed for the purpose of preventing unjust enrichment by

the defendants for the loss of use and the value of the use of the land.

56. The Defendants will gain an unconscionable advantage in the retention of the income

from the Plaintiffs' property if they do not pay the value of the use of this property. A

constructive trust should be imposed to prevent unjust enrichment. It is against equitable

principles to use the land without payment, and in this case, where a Receiver is present and

utilized, it is necessary that all assets should be accounted for on a regular basis whenever they


PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declar-VFORY
RELIEF(3)injunctive RELIEF{4)C0NSTRUCTIVE TRUST(5)corporate fraud - 19
are taken out of implemented trust.
                               I

57. Defendants have been enriched by not paying the value of the use of the land and using

PlaintifTs assets in reckless and frivolous manners. Plaintiffs (and their heirs and assigns), the

owners of the real property, have lost the value of the stream of income from the property. The

value the defendants have gained from the unpaid use of the land is the same value plaintiffs

have lost by nonpayment of this use.



                                       FIFTH CAUSE OF ACTION
                                          (CORPORATE FRAUD)



58.     Plaintiff is informed and believes and thereon alleges that, at all times herein mentioned,

each of the defendants sued herein was the agent and employee of each of the remaining

defendants and was at all times acting within the purpose and scope of such agency and

employment.

59. On or aboutApril 2020, E^efendants falsely and fraudulently represented to plaintiff that
"for insurance purposes", each of Plaintiff's properties (managed by tlie Defendants) needed to

have at least one fire extinguisher installed.


60. The representations made by the defendant were in fact false. The facts are alleged by the

Plaintiff as follows: Plaintiff was billed for 25 fire extinguishers at a cost of over $1,000,

However, Plaintiff received letters from Warsaw Federal dated 10/01/20 stating that there was no

insurance on the 3 properties they had mortgages on. Plaintiff emailed Boydston (Exhibit 11)

and I asked them to call him as well. I was told by Lentine that there was to be an Umbrella


PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) declar.'vtory
RELIEF(3)injunctive RELIEF(4)C0NSTRUCTIVE TRUST(5)cori>orate fraud - 20
policy to cover all the properties. As of 10/29^20 no reply from him on her call or my Email.

Warsaw Federal obtained Insurance coverage, and on 10/23/20 Plaintiffs bank

statement shows that Plaintiff was charged $480.00 in legal fees and

September loan payment was deducted when Receiver is responsible for both

payment of mortgages and whatever the legal fees were.

Plaintiff was informed by Warsaw Federal that indeed that none of the properties were
insured.


60. When the defendant made these representations, he knew them to be false, and these

representations were made by defendant with the intent to defraud and deceive plaintiff and with

the intent to induce the plaintiff to act in the manner herein alleged. Also, at the time defendant

made the promises to the plaintiff, the defendant had no intention of performing them.

61. Plaintiff, at the time this promise was made and at the time plaintiff took the actions herein

alleged, was ignorant of defendant's seeret intention not to perform and plaintiff could not, in the
                              I

exercise of reasonable diligence, have discovered the defendant's secret intention.

        In reliance on these representations. Plaintiff was induced to and did allow work to be

carried out in his properties without requesting an injunction from the Court. Had plaintiff

knowing the actual facts, he would not have taken such action. Plaintiffs reliance on defendant's

representations was justified because of the fiduciary duty the Receiver (BOYDSTON)

employed, ordered by the Court, which in basic terms mandated him to protect Plaintiff's

properties as if they were his own.

       Further, Plaintiff gave office space to Joe Lentine together with Tristate Organization Inc

to use for free. Plaintiff granted the office based on the understanding that Keith, his supervisor,

would have a place to meet with his workers. He (Keith) was never seen again. In addition, the
PLAINTIFF'S VERIFIED COMPLAINT F0R:(1) BREACH OF FIDUCIARY DUTY (2) DECLAR.^TORY
RELIEF(3)injunctive RELIEF(4)C0NSTRUCTIVE TRUSTtSlcoRi-oRAre fraud - 21
lease called for Defendant to pay all expenses and utilities. Plaintiff has been billed for all

utilities and expenses incurred while in the office space. Clearly, tlie office space was leased

under fraudulent pretenses. Plaintiff demands immediate possession of the office space and

Defendant to reimburse Plaintiff for all expenses.

62.            Plaintiff also asserts the following: In Tristates Expense report Mr. Lentine stated

in an "Addendum to reports for Tristate Organization Inc." the following:

               Boydston:

                "The truck purchasedfor the receivership in March has a total purchase price of

$5,500.00. As ofJuly 8,2020, Joseph Lentine has paid a total of$3,000.00 towards thepwvhase

price and there is a remaining balance of$2,500.00"



               Plaintiff called the Hamilton County Title Bureau and found that in fact the truck

was already owned by Tristate Organization inc and was in fact it was a gift with $0. paid

in taxes in 2017 Lentine repaired the truck at Plaintiffs expense with parts from AutoZone

and then sold it to the "Receiver" He was the seller not the purchaser as he fraudulently

contends. In addition, licenses were purchased, but no title.information has been seen by the

plaintiff showing the age of the vehicle, mileage, etc. So as to assess the true value of the truck

that was fraudulently sold to Receiver with Plaintiffs funds


63. As a proximate result of defendant's fraud and deceit and the facts herein alleged, plaintiff

has been damaged in the sum of $150,000.00.


64. In doing the acts herein alleged, defendant acted with oppression, fraud, and malice, and


PLAINTIFF'S VERIFIED COMPLAINT FOR:(l) BREACH OF FIDUCIARY DUTY (2) declar.\tory
RELIEF(3)injunctive RELIEF(4)C0NSTRUCTIVE TRUST(5)corporate fraud - 22
plaintiff is entitled to punitive damages in the sum of $250,000.00.



                                        PRAYER FOR RELIEF




WHEREFORE, plaintiff pray judgment against defendant and each of them, as follows:

1. For general damages in the sum of $ 200,000.00


2. For punitive damages in the sum of $300,000.00


3. For costs of suit incurred herein;

4. For injunctive and declaratory relief


5. For such other and further relief as the court may deem proper.




DATED TfflS 2nd DAY OF NOVEMBER, 2020




                                                 ^0-SE\LITlGiWT, JOHN KLOSTERMAN
                                                 5(615 SJDNEY ROAD
                                                        JNATI, OH 45238
                                                 (513)250-2610
                                                 worldwidemobiIc@hotmail.com




PLAINTIFF'S VERIFIED COMPLAINT FOR:(l) BREACH OF FIDUCIARY DUTY (2) DECLAR.^TORY
RELIEF{3)injunctive RELIEF(4)C0NSTRUCTIVE TRUST(5)corporate fraud - 23
Warsaw Federal Savings and Loan, ISAOA
7800 E Kemper Rd                                                                                         4226H1R1
Suite 140                                                                                                09/01/2020
Cincinnati. OH 45249




John Klosterman                                                               Loan: XXXXXX5188
667 Delhi
Cincinnati, OH 45204




Subject: Please update Insurance information for 639 Steiner
John Klostenman:

Because wa did not have cvidonco that you had hazard -insuranee-on the pfeperty-listed above, v;e bought
insurance on your property and addedthe cost to your mortgage loan account.

The policy that we bought expired. Because hazard insurance is required on your property, we intend to
maintain insurance on your property by renewing or replacing the insurance we bought

The insurance we buy:
        •   Will cost an estimated $382.20 annually, which may be significantly more expensive than insurance
            you can buy yourself.
        •   May not provide as much coverage as an insurance policy you buy yourself.

If you buy hazard insurance, you should immediately fax or email proof of insurance for your property.
            Fax: (855) 522-1870
            Email: mortQaaeservicina@warsawfederal.com

Proofof insurance must be provided inwritten form. We will accept either a copy of yourinsurance policy or a copy of
your policy declaration page. Please make sure that the document(s) provided to us include the following required
pieces of information:
    •       Insurance Agent (or Insurance Carrier) name and phone number
    •       Insured property address/description
    •       Coverage amount of at least $40,000.00
    •       Policy Period beginning on or after 09/01/20
    •       Mortgagee ciause*for —Warsaw^ederal Savings and Loan, ISAOA / ATiMA                   ~      -
                                      7800 E Kemper Rd
                                    Suite 140
                                    Cincinnati, OH 45249

Ifyou have any questions, please contact us at (513) 244-8528 or (877) 308-9371.

Sincerely,

Loan Servicing Department
Phone: (513) 244-8528 or (877) 308-9371
                                                                                                                                               fc
                                                 CERTIFICATE OF UABILITY INSURANCE                                                          IDATE(UUDimvy|
                                                                                                                                                  B/5/2020
     1nw ^»cn Iiriuni C la laauBU AS A iHAneK OP INFORMATION ONLYAND CONFERS NO reOHTS UPON THE CERTIFiCATE HOLDER THIS
     CERTIRCATE OOE8 NOTAFFIRMATIVELY OR NEGATIVELY AHBID, EXTEND ORALTERTHE COVERAGEAFFORDED BYTHE POUCIES
                              insurance does not constitute a contract between the issuing [NSURBI(8), AUTHORIZED
     REPRESENTATIVE ORPRODUCER, AND THE CERTIRCATE HOLDER
     iMPORTAim ifth»e«itlflcatohefd«rl8anAOOrnONALiNSURB},lhopoti^(les}mi»tlweiidoiMd. ifSUraOGATIONI8VIMIVED,8ubjoctto
     th9 tonta and candMans ofth* policy, coitain poUclas may leqtdm an andoreanwnt Aalatament on this caitiflcata does not confer rights to the
     CArmleatA hftfrfAr Im flftta a#«ac«»k -—•                                                                                                *

 PRODUCER
                                                                                 Sdsik'" Steve Oabbelt
 Datbolt Insurance Agency IXC                                                                (513)451-6050                        1gg.H»N ««««.-».„
 5932 Slenuay Avsnne

                                                                                                MSURQUn AfPOROKa eOVERAOE                              NAIC2
 Cincinnati.                           OH        45238
                                                                                 MSUORAiErie Insurance Co.                                          26271
 WSUREO
                                                                                 IKSIMERB:
 Barry Tyo
                                                                                 oouRgici

                                                                                 INSURERO!
 3633 Puhlnan Avenue
                                                                                 MSURERS!
 Cincinnati                            OB        45211
                                             CERTIRCATE NUWBER;CL208S063I0                                        REVISK»I NUMBER;
     iHafcATm^fimwrn^S^^^                                          BaOWHAVE BEEN ISSUH)TOTHE INSURED NAMEDABOVE FWtTHE POUCYPERIOD
                                                                  CONDITION OFANY CONTRACTOR OTHER OOCtAtENrWITH RESPECT TOWHICH THIS
                                                                                             HEREIN IS SUBJECTTOAU THE TERMS.
     EXCLUSIONS AND CCNDITiONS OP SUCH POUCIES. LttOTSSHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
                                                   ——                                   Tsstm-
iJSJ                TYFeOPDMUmNCe                                  POUCYMBgeR
                                                                                                     POUCTEjIP"                       uarts
                                                                                                    IMIMWIYWYI
            cowHEncttumgmLmattiTY
                                                                                                                  EACH OOCUWefCE                     1,000,000
 A              CLAIMS4U0E E OCCUR                          On-30I14M                   OT/M/3020    07/30/2021
                                                                                                                  fiUUeerORENTEB
                                                                                                                  PRflflSBS teaoeoawwal              1,000,000
                                                                                                                  >IEOEXP(AwcnBpo»«on|                      5,000

                                                                                                                  PERSONAL IAOVIWURT                 1,000,000
       C6MLAGGRe^TEUMITAPPLES FBt                                                                                                                    2,000,000
            POUCir • IPRO •~
                                                                                                                  OENERALACgHEGATE
                         JECT          IOC                                                                                                           2,000,000
                                                                                                                  PRQeuCTS-COMPWPAOO
            OTHER
       AUTDUOBXE UASanr                                                                                           ddUihEoSmdliiiUiV
                                                                                                                  flgaacelflMtn
            AW AUTO
                                                                                                                  Boooy INJURY(Pwpvien)
            AUCWNEO              SCKOWEO
            AUTOS                                                                                                 BOOUy DUURT (Paracedonq
            HREO AUTOS           AUTOS                                                                            PROPERTY OAUAQE      ~


            UMBRELLAUAS
                                    occm
            EXCESS UAS

           060 I      Iretemhoni
                                H   CLAIMfrMAOE
                                                                                                                  EACH OCCURRENCE

                                                                                                                  A06R60ATE

      WORHERS eOMPENSAHOH                                                                                            I^
      AND EMPLOYERS' UABOJTY
      AIfY PRCPWETOJVMRTKER/EXECUnve         Y»N                                                                     l-TOmE.
                                                                                                                  ELBACHAOgPENT
      OFFtCERiUEMSeR EXCUUDEOT
      (UtntttaiytnNH)                        •      N/A

                                                                                                                  EL aSEASE-EAEMPLOYEE
      tfns. enobs uwr
             :PTIONCFOPaiATIO>ISl.Ma.
                                                                                                                  EL OtSEASE - POUCY UMIT




oaaraopoPBMTBie/uxamcHS/wait^ I*e«»m/u«d»H«Ra»«tosciirtyto.«i,b.                              •iptcatoiBCHltsdi
;Tri-8tato Oxganisation Inc. is listed a« Additional




CERTIFICATE HOLDER
                                                                                CANCELLATION

                                                                                  SHOULD ANYOF THE ABOVE DESCRIBED POLICIES BECANCELLED BEFORE
        Tri-state Organisation Inc.                                               THE eXPIRAnON DATE THEREOF, NpTtCE WnX BE DELIVMiEO IN
        671 Delhi Avenue                                                          ACCORDANCE WITH THE POUCY ptoVIStONS,
        Cincinnati. OB              45204
                                                                                AUTKO                inve




                                                                                                       :014 ACOM CORPORATION. All rights roserved
                                                                                                                                                               J
ACORD 25 (2014/01)                                   The ACORD name anH Innn an nuilatonfj          A# A#»/\or\
                                                                                                   B

                                 COURT OF COMMON PLEAS
                                 HAMILTON COUNTY, OHIO

 CITY OF CINCINNATI,                                            Case No. A1905588
                                                              (Judge Ethna M. Cooper)
             PlaintijB^                                     (Magistrate Anita P. Berding)

             V.

                                                        RECEIVER'S SEVENTH REPORT
 JOHN KLOSTERMAN, et al..

             Defendants.



         Comes now Konza, LLC through its Manager Richard Boydston as receiver q>pointed by

order entered February 14,2020 and for its report for the period S^tember 1 through 30,2020

says as follows.

         Operations. The report for Septemberto the Receiver from TriState Organization, Inc. is

attached marked Exhibit A.

         Receiver Fees and Expenses. The Receiver has incurred fees for work as receiver and

also for legal counsel and continues to accruethem pending improvement ofcash flow from

operationsand or funding of the receivership. An itemization of the fees and expenseswill be

submitted for approval by the Court prior to any payment to the Receiver.

                                             Respectfully submitted,

                                             /s/ Richard Bovdston
                                             Richard Boydston (0022360)
                                             Counsel for Konza, LLC, Reiver
                                             Dentons Bingham Greenebaum LLP
                                             255 East 5*^ Street #2350
                                             Cincinnati, Ohio 45202-4728
                                             513.455.7663
                                             513.762.7963 (fax)
                                             richard.bovdston@dentons.com




21129144.1
                                  CERTinCATE OF SERVICE

       I certifythat a copyof the foregoing was servedon eachof the following by emailon
October 13,2020.

Jacklyn Gonzales Martin, Esq.                        Christian D. Donovan, Esq.
Tina Woods, Esq.                                     Counsel for Defendant
 Counsel for Plaintifif                                 WarsawFederal Savingsand Loan
  City of Cincinnati                                    Association aka Warsaw FS & LA
214 City Hall                                        Luper Neidenthal & Logan
 801 Plum Street                                     1160 Dublin Road, Suite 400
 Cincinnati, OH 45202                                Columbus, OH 43215-1052
 iacklvn.maTtin@cinciTniari-nh mv                    cdonovan@XNLattomevs.com
tina.woods@cincinnati-oh.gov

Lawrence C. Baron, Esq.                              Amy K. Kaufinan, Esq.
Counsel for Defendants Hamilton County,              Counsel for Defendants State of Ohio,
   Hamilton CountyClerkof Courts, and                  Department of Taxation and
 Hamilton County Auditor and Treasurer                 Department of Job & FamilyServices
AssistantProsecuting Attorney                        Dave Yost, Attomey General of Ohio
230 East Ninth Street, Suite 4000                    Collections Enforcement
Cincinnati, OH 45202                                 150 East Gay Street
laiTV.baron@hcDros.org                               Columbus, OH 43215-3130
                                                     amv.kaufinan@ohioattomevgeneral. gov

Teresa Perkins, Esq.                                 Matthew J. Horwitz, Esq.
Counselfor Defendant Hamilton County Child           Counsel for Defendwt United States of
 Support EnforcementAgency                             America
CSEA 222 E. Central Parkway                          United States Attomey's Office
6NW711                                               221 E. 4*^ Sl, Suite400
Cindnnati, OH 45202                                  Cincinnati, OH 45202
Derldt02@JFS.HAMILTON-COorg                          usaohs.state.foreclosure@usdoi.gov

Matthew T. Fitzsimmons Esq.
Counsel for Dawnte Harding
Legal Aid
215 East 9*^ Street
Cincinnati, OH 45202
mfit7simmons@lascinti.org

                 certify that the foregoing was served by ordinary United States mail^ first class
tf^stage prepaid, on Defendant JohnKlosterman, 5615 Sidney Road, Cincinnati. OH45238 on
bctobe03,2020;—
                                              /s/ Richard Bovdston



                           u,-
EXHIBIT A
       .* ;; :: •                                ^^            j
                                                                       •-                     "•


       •     1               •.••X   •••;•   V •'•••   '   .       •            ' -''ii. / •
KLOSIBWOWPRC^                                                          •.            :"                S£PrBiBER202D REPmr


Ssptsmber Rent Roll                                                                                        Due            Recetved


628. Delhi                                                                                                   $650.00          $650.09
632 Delhi                                                                       "" 'i_. '                                     $795.00
636 Delhi-A                                                                                                 \ $650.00         $6S>.00
636 Delhi-B                                                            : ^ • i'. -•                          ;$650.00
                                                                            .      ...
                                                                                                                              $850.00
667 Delhi                                                                                                    $650.00          $650.00
700belhi-A                                                                       Vi;: -/                     8575.00          $5?5LOO
700 Delhi-B
700 Delhi-C
742 Delhi
                                                                            ;. ;                   •         8525.00
                                                                                                             $750.00
                                                                                                                              8S25L00
                                                                                                                              $750410
                                                                                                                                                               t
                                                                                                                                                               ^   At
                                                                   .             • ::ir
                                                                                                             $M0.OO           $S>OJio Discouin approved hy.Redder
                                                                                          -
753 Delhi                                                                                                X 83?aOO             $390.00
649 Sedam                                                                                                ;:':,^;8re800.       $795410
659 %dam r A:(pavis)                                                                                    -^5.00                          •Rent not paid
659 ^ain - a (tondy) x                                             -            . 'x'                        $650.00          $640410 $10 short
659Se<J8ni-C(l^)
6S2Ste»inw          ;
TOTAL|£^^'{K)tL (INCMSME)                                                                                  $8.255L00        $7^B.80



EXPENSES


:AbV/«g(b|p AUTO PARTS                                                                                         $5.30
ADVWCED AUTO PARTS                                                                                            $16.68
ADVANCED AUTO PARIS TOTiia                                                                                    $21^8


AUT020I*C                                                                                                      83.73
AUTOZpNETOXAL                                                                                                  83.73




DELFAIRL0CK;S;KEY                                                                                            ; $82.39
DELPAIRI                                                                                                      $82.39


0UKE637STEINER                                                                                                $86,44
DUKE67liOElW                                                                                                8136.03
DUKE TOTAL :                                                                                                $222.47


ERIE INSURANCE.LU^ILfTYINS. - SEPTBUBER                                                                       $53.57
ERIE INSURANCE tOtAL                                                                                         $53.57


SPEEDWAY FUEL                                                                                                :S20.00
UDF FUEL                                                                                                    . $26.00
UDFFUEL r                                                                                                    $10.00
SHEU.FUEL               x;                                                                                    $10.00
FUEL TOTAL                                                                                                    se&Qo


HOME DEPOT : ;                                                                                                821.37
HOME DEPOT                                                                                                    836.88
HOME DEPOT .;                                                                                               $201.44
HOME DEPOT                                                                                                    $48.45
HOME DEPOT:                                                                                                    $4.00


                                                                                -i-iir-
 HOMEDEPOT                       $76.67
 HOME DEPOT TflfTAL                 11


JONEEHVAC-673 DELHI             $7(».00
JONES HVAC-. 667 DELHI        . Smoo
JONeS^|«/^.659                 SIIKLOQ
jone^hvM-^E^^                  $350.08     vt^
JON^HyAOTCrrAL                $1,268.00


              'v.                $23.67
LOWES TOTAL                      $:b.67

MGCABE                          $35.38^
MCCA8E                          $24.60
VCCABE
MCCABE TOTAL                    ^-78
MEYER HOWE                      $57.95
MEYER HOyVR                     ^9.88
•MEYER HpWR                      $3.20
-MEY^-HDWR|::                   $29.72
.MEYERHpWR                      $72.69
ME^HDVVR                        $17.84
MEYBRHbWR                        $3.20
MEY^HDWR
MEYER HDWR
MEYER HDWR      ;
                                $25.67
                                 $5,13
                                 ^.76
                                                 M-i
MEY^HDWR                      - .'#.56
meyERhdwr                       $14.43
MEYER HDWR .                     $6.17
MEV^HDWR                        :$3.63
MEYERHESiWR                      $748
MEYERHDWR                       $25.64
MEYERIHDWR                      $76.87
MEYERHDWR                        $0.64
MEYERHDWR
MEYERHARDWARE TOlAt:           $#.08


                                          I Xt^
N{3N DAWN TOWING                $68.28
NEWDAWN TOWING                  $69:55
NEW DAWN TQWING^^^^            $157.83


PARKINS r DOWNTOWN »17          $1200
PARKING - DOWNTOWN 9/18         $12.00
parking:- DOWNTOWN lOffl        $12.00-
PARKING-DOWNTOWNIflffi:         siioo-:
PARMNG CHARDeE                  $48.00


PLUMBTREE plumbing •^ pEDAM    S170.C0
PLUMB TREE PLUMBING tOTM.      $i7aoo


STAPLES                         $44.68
staples                         $31.65
 STAPLES TCJTAL                                                 S7&33


 TRyEf^UMBNG - HYDROOEniNG 6^ b^l                             $650.00^
 TRlSmiMSNG TOTAL                                             $65S^


 WES PAR RENTAL                                                 S44.00
 WESP/W RENTAL TOTAL                                            $4400:

 WESSELS ELECTRIC                                             $625.00
 WESSELS ELECTRIC                                             $650.00
 WESSELS ELECTRICTOTAL                                       $1,175.00


 WILFERT ELECTRIC                                              $85.00 .
WILFERT ELECTRIC TOTAL                                         $8aOD


                                                  ^r'At%/^033.8A;
TSpManagw^Fw                         Roll                     •^5.30.


Labor Costs paid by TSO

WORKER.I                                                   ^$2,115.00
WORKER 2                                                    $1,647.25
WORKERS                                                       SS6S.20
WORKER 4.
                                                              $327.05
WORKERS                                                       $420.00                    Jl/^1
WORKERS          •                                         : $511.18
WOFWERT                                                       ^02.50
WORKER 11                                                     S307.SO
WORKER 12                                                   . $200.00
WORKER 13                                                     $352.50




TOTAL OWED TO TSO                                        ..$12,155.02
TOTAL PAID TO TSO                                           $7,570.00
AMOUNT DUE TSO FOR SEPTEMBER                                $4,585.02


CARRYOVER FROM WJGUST                                     $53,286.38




RespecthjUy submitted, on this 7th day ofOctober, 2020, to ReJwerfiichafe Boydston of Konza Inc
    :; KLOSTERMAN I^OPERTlES- Si^enfeer 202^

     Summary ofMaintdiuince ;& Repairs
     628 Delhi
     HydroJetting was done, but did not dear the pipe. The tree root Was too big to dear. Thetree
     causing the prpbleinwas remoy^ aiid:^            repaired the p^.
    .636'Pefhi:'                   •
     Sincethere was no ftirnace fbrthe sewndjoor^^^                anew ftimace ^ purchasedand^
     installed.        ^                              Avu TVU>^^ | wZL
          Delhi                                          /VuorvJiJ
     The;furnace was:repaired and is now vwking properly;:
l Anew furnace was purchased and
                             T installed.                    -ft s . JuUf^
                                                                      0                                    Q
." ,742:pe|hr ;•        - _                                  •.          -L'M                        •
     Glared the wa^^ji^^hlch was leaking excrenrrent into the basement Cieaned up thewaste
     and scrubbed: the;t^semeniilipor witt) bleach.


    aso hoip mlhefoundattpn walls of the basement aBowIng snakes, rodents, etc. IntoThereare..
                                                                                     the home.
    We are in theProcess ofrepairing thosewalls.

    Repaired the leak under the kitchen sink and replaced the pipes underthe sink.
    ^649 Sedjam-v'•      ^
                                                  failir^ down. Provided cleanup and had Terrnjnix
    out fore^Frnihatton ofGermarlcoddoaches.               -vV ,                                     a
^                              "                           T\e--4A\/

'•;659%am                                                                                            V^ic i
: iuriitq:         L::'''-v.                                                                ••• •        v;S:
    Purc^^edahd ins^ed anew ^ye finished up the painting and Install^nofthe trim,
    blanked outtwooiiflets In the living roomthatdidn't havewiring         iJ
    All properties
    Wecpj^ye tpjmalntajri th^ curb appeal ofthe;neighborhood by picking up trash, mowing
 lawnSi trirnrrlirig wMds, etc., as needed,

                                                                            T1
titespeclfulty submitted/on this 8tihi dayofidcto        c^ver Richard Boydston of
Konza Inc.



                                                    nizatiorrlna
  10/13/2020                                                                    Aftab Pureval- Clerkof Courts

                        HAMILTON COUNTY                                                                                                   OhioAtiOffy^y BM
                                                                                                                                     RlOiAAD BOYDTTO/J KJ

                        CLERK OF COURTS
                        1000 MamSI, Cincinnati, OH 46202


     Home      Favsfise Cases       My E-Rlings     C»s? Sea'cr   Paymen? Hston.-     SuoDct O'jcuments
                                                                                                           Mv Account


                                            FaeensnExistinaCece Hllna               Payment     Veriflcstlon     Confitmaben

                                                            EXISTING CASE FILING CONFIRHATION


                     Your filing tias been submitted. Bdow Is asummary of this transaction you may IPrlntJ orcopy for your records.

       Confirmation Number; 995051
                           Cuthumbar: A190SSeS
                           CtMCepUon: arrOFCIMaNNA-nyJOHNKLOaTERMAN
                                Cesaned: 11f2S/2019
                                CSMTyo*: COMMONPLEAS CML
                                    Judge: ETHNAM COOPER


                                                                         FILING INFORMATION

                         Piling Cttegoiy: CMMON PLEAS CIVIL FILmOS
                                FlBngTypi: HUNG (USE WHEN NO OTHER TYPE APRJES)
                                nEngbste: 1CI/1S'2020
                            FBIngTlnie: 0S:41 PM




                                                                      DOCUMENT INFORMATION

                  OoeumentT^e
                  FILING (USE WHEN NO OTHER TYPE APPLIES)                             RSC0VBRS SEVENTH REPORT




       Add Cass to Favorites




                                       ©/0;c A'tcb pjrev-.3i, Hamiftcn counr^. Ocrkoi Oure | .'Jl RigiTx          | Prvacy Po'icv'
                                                                       4 553.-4£36,-573,?c;':.o




httpsy/cmsnet.hami/toncoumycourts.or9/CourtClefkEfi]irTsWEFG013.8Spx?0=cE4vjMuwdgblQEABsCO035.2s6aNHsBzpJ3HyYWPt)fJWxGFH542YD...
                                                                               Marietta Adjudication Center
                                                                               PO Box 182212
   TRISTATE ORGANIZATION INC.                                                  Columbus. OH 43218-2212
   673 DELHI AVE
   CINCINNATI, OH 45204-1239                                                   Phone:    (866) 867-0044
                                                                               Fax:      (614) 466-7449

Hmployef's Name                                     it-                      UC Account Number
  TRISTATE ORGANIZATION INC.

THIS NOTICE IS ADETERMINATION ^ AN INITIAL APPLICATION FOR UNEMPLOYMENT
BENEFITS, ISSUED IM ACCORDANCR WITH THE PROVISIONS OF SECTIONS 4141.28(D) &
(E), OHIO REVISED CODE

 The Ohio Department of Job and Farryiily Services has ALLOWED the claimant's application for
 unemployment compensation benefits witl-4 a benefit year that begins 05/10/2020. During this one-year
 benefit period, the claimant's benefits right's are as follows:

                              Weekly Benefit A^ount is:                                   $200.00
                              Dependency Clasps is:                                              A1
                              Total Benefits Pslyable Amount is:                        $5,200.00
The claimant's employment during the b.1ase period, 01/01/2019 to 12/31/2019 met the weeks and wages
eligibility requirement. The chart below sjhows the employer's Total Amount Chargeable and Proportional
Charge with each base period employer, which were used to determine the claimant's benefit rights.

 Employer Name                                  ^                               Total Amount                  Proportional
                                                                                 Chargeable                     Charge
 D&DADVERTISING ENTERPRISES,llNC.                                                          $0.00                    0.0000%

 This. ag§[^,fii^^jhat                      0^/20^020, the claimant was either oartiallv or totally uneraploved dus
 to rtack omHc/iayolffa^^ ifiSTATTORSAI^ZArtON-tNC., peTOIiio-R^ Code Section 4141 29(D)
 (2)(a).                                            •

 Interested          ANGEL STRUNK
 Parties:
                     D&DADVERtlSING ENTERPRISES, INC.
 APPEAL RIGHTS: If you do not agree with this determination, you may file an appeal by mail or fax to the ODJFS
 office provided. You may also file an appeal '.onllne at https://unemployment.ohio.gov. The appeal should include tne
 determination ID number, name, claimant's s|3cial security number, and any additional facts and/or documentation to
 support the appeal. TO BE TIMELY, YOUm APPEAL MUST BE RECEIVED/POSTMARKED NO LATER THAN
 06/29/2020 (21 calendar days after the 'Date issued"). If the 21st day falls on a Saturday. Sunday, or legal holidav
 yaur deadline has already been extended to inVclude the next scheduled work day. If you do not file your appeal within
 the 21-day calendar period, include a statement vrith the date you received the determination and your reason for fiiing
 late, if your appeal is late due to a physical or riiientai condition, provide certified medical evidence that your condition
 prevented you from filing within the 21-day period. In order for your appeal to be considered timely, it must be
                  Siusted no puede leer esto, ilame! por favor a 1-877-644-6562 para una fraduccion.
DSN: 033711                                 THIS SPA^ FOR OFFICIAL USE ONLY
                                                                                                              PSN; 009344
Page 1 Of 3       CORRESPONDENCE lO: OOOOC0465S28620                    CLAIMANT ID: 000000212471280          NOTICE: JI41N1
10/30/2020                                                Mail - John Klostemrian - Outlook




       Insurance on properties
       John Klosterman <worldwidemobile@hotmail.com>
       Thu 9/17/2020 6:51 PM
       To: Boydston, Richard <richard.boydston@dentons.com>
       Bcc: jon klosterman <worldwidemobii@hotmail.com>
       Mr. Boydson

       Cindy at Warsaw Federal has insurance pending on the 3 properties that they have mortgages on.

       I informed her that the Reciever has Insurance on all the properties. She needs to hear from you by
       monday that there is liability insurance on 638,639 Steiner and 659 sedan.

       I was told that the insurance company required fire extinguishers at each property.
       Her email to send verification is clucas@warsawfederal.com

       Please copy me the verification at worldwidemobile@hotmail.com

       I still await a time to view the documents I requested, and when can I get into 701 delhi to remove
       some material?


       Thank you

       Sent from my T-Mobile 4G LIE Device




https://oullook.live.eom/maii/0/search/ld/AQQkADAwATE2MTIwLTg4AGY2LTQzMjgtMDACLTAwCgAQANqRKKVSII9Dh%2BcS5NYL8dE%3D7RpsCsf... 1/1
10/30/2020                                                    Mail - John Klostennan - Outlook




      sedamsville review of tristate records

       John Klosterman <worldwidemobile@hotmail.com>
       Mop 9/14/2020 1:08 AM
       To: Boydston, Richard <richard.boydston@dentons.com>
       Bcc: Pater Forster <pefo0128@outlook.com >
       Mr. Boydston

      Thank you for giving me the opportunity to review all the receipts that Tristate created. We believe 3
      hours we can review 5 months of receipts . Are August receipts going to be available as well?

       I would also want to review the employees, both current and past, and their time cards.

      As I had requested in prior emails, could you provide the applications, of new tenants and their leases.

       We would like the Wednesday 16th at 10:30 am to begin reviewing the documents in a private
       conference room.



       I also wanted to remove some material from 701 Delhi. How would I arrange to get a key? I do not under
       the current circumstances want to see or speak with Mr. Lentine or Harry Tye, who has threatened me
       with physical harm, and judging from his criminal background, is capable of doing so.
       There is an outstanding warrant out for him as well, and drives under suspension, as I have known all
       along'

       Thank you



      John




https://outlook.live.eom/mail/0/search/id/AQQkADAwATE2MTIwLTg4AGY2LTQzMjgtMDACLTAwCgAOACrEBZUBFNpBr2ZwqFfklUA%3D7RpsCsrfSt...   1/1
                                                                                                         E.


                                                                      Christian D. Donovan, Esq.

                                                                           Direct Dial: (614) 229-4476
                                                                                  Fax: (866)345-4948

                                                                  E-Mail: CDonovan@LNLattomeys.com


                                           June 18,2020

 John Klosterman                                   Susan Klosteiman
 639 Steiner Ave                                   5615 Sidney Road
 Cincinnati, OH45204                               Cincinnati, OH45238
 Borrower                                          Borrower

 Richard Boydston, Esq.                            Gary R. Lewis, Esq.
 Dentons Bingham Greenebaum LLP                    30 Garfield Place, Suite 915
 255 East 5*^ Street #2350                         Cincinnati, OH 45202
 Cincumati, OH 45202                               Counselfor Borrowers
 Counselfor Konza, LLC, Receiver

         NOTICE OF INTENT TO ACCELERATE and RfOHT TO REINSTATE

This notice is regarding Account Number x5188 due Warsaw Federal Savings and Loan
Association which is now seriously delinquent.

The balance due as of the date of this Notice is Seventy-Nine Thousand Six Hundred Five and
05/100 Dollars ($79,605.05) plus Interest after this date accruing inthe amount of$15.53 per day
and a late charge of$141.48. Additionally, the terms of the documents require you to pay all of
the Bank's reasonable legal fees and expenses incurred in collecting this loan, which are in the
current amount of S1,935.00

This letter shall serve as final Notice to you of thefollowing:

   A) Account Number x5188 is secured by a mortgage of record at Official Records Book
       10401, Page 998 ofthe Hamilton County, Ohio Recorder's office ontheproperties located
       at:

             •   638 Steiner Avenue, Cincinnati, Ohio 45204;
             •   640 Steiner Avenue, Cincinnati, Ohio 45204;
             •   938 Striker Avenue, Cincinnati, Ohio 45204;
             •   940 StrikerAvenue, Cincinnati, Ohio45204;
             •   659 Sedam Street, Cincimiati, Ohio 45204;
             •   639 Steiner Avenue, Cincinnati,Ohio 45204;
   and a Second Modification ofLoan Documents ofrecord atOfficial Records Book 12688,
   Page 1741, of the Hamilton Coimty, Ohio Recorder's office on the collateral properties
   located at:
       • 652 Steiner Avenue, Cincinnati, Ohio 45204;
       • 632 DelhiAvenue, Cinciimati, Ohio45204; and
       •   794 Delhi Avenue, Cincinnati, Ohio 45204.
   This loan is indefault for the failure tomake payments asthey have become due,
B) The action required to cure the default on this loan is the payment ofall delinquencies, late
   charges, legal fees and costs, and the regularly scheduled payments coming due after the
   date of this letter.

C) Theamoimts which mustbe paidto curethedefault on this loanas of the dateof this letter
   is "^ee Thousand Two Hundred Seven and 54/100 Dollars ($3,207.54), being the amount
   delinquency and late charges inthe amount of$141.48 and legal fees of$1,935.00 incurred
   with respect to the pending legal action and receivership and for preparation ofthis Notice.
   The total amount to reinstate is $5,284.02.

D) All of the above amounts must bepaid in full on or before 4:00 p.m. Monday, July 19,
   2020.

E) The next payment in the amount of$1,022.02 is also due July 1, 2020 and must also be
   paid timely or additional late fees will be added.

F) The failure to pay ail ofthe foregoing amounts in full on or before 4:00 p.m.Monday,
   July 19, 2020 will result in the acceleration of the loan, foreclosure by judicial
   proceedings of the Mortgage and Second Modification of Loan Documents securing
   repayment and a SherifPs sale of the mortgaged and collateral real estate.

G) The Mortgage securing payment ofthis loan contains the following right to reinstate your
   loan (you are the "Borrower"):

   "19. Borrower'sRightto Reinstate AfterAcceleration. If Borrower meets certain conditions.
   Borrower shall have the right tohave enforcement ofthis Security Instrument discontinued atany
   time ^or to the earliest of: (a) five days before sale ofthe Property pursuant to any power ofsale
   contained inthis Security Instrument; (b) such other period as Applicable Law might specify for
   the termination ofBorrower's right toreinstate; or (c) entry ofajudgment enforcing this Security
   Instrument. Those conditions arethat Borrower; (a)pays Lender allsums which then would be
   due under this Security Instrument and the Note as if no acceleration had occurred; (b) cures any
   de&ult ofany other covenants or agreements; (c) pays all expenses incurred inenforcing this
   Security Instrument, including, but not limited to, reasonable attorneys' fees, property inspection
   and valuation fees, and other fees incurred for the purpose ofprotecting Lender's interest inthe
   Property and rights under this Security Instrument; and (d) takes such action asLender may
   reasonably require toassure that Lender's interest inthe Property and rights under this Security
   Instrument, and Borrower's obligation topay the sums seemed by this Security Instrument shall
   continue unchanged. Lender may require that Borrower pay such reinstatement sums and
   expenses inone ormore ofthe following forms, as selected byLender: (a) cash; (b) money order;
   (c) certified check, bank check, a treasmePs check orcashier's check, provided any such check is
       drawnupon an institution whosedeposits are insured by a federal agency,instrumentality or
       entity;or (dQ Electronic Funds Transfer. Upon reinstatement by Borrower, this Security
       Instrument and obligationssecured hereby shall remain fiilly effective as if no acceleration had
       occurred. However, this right to reinstate shall not apply in the case of acceleration under Section
       18."


You are further given Notice that there is a right to reinstate after acceleration and the right to
assert in the foreclosure proceeding the non-existence of default or any other defense to
acceleration or foreclosure.


        Sincen




NOTICE —This is an attempt to collect a debt Any information that we obtain will be used for
that purpose. We will assume this debt to be valid unless you dispute the validity of all or any
part of it within 30 days of receipt of this letter. If you notify us in writing that you dispute all or
part of the debt, we will obtain and send to you verification ofthe debt or a copy of the judgment
against you. Upon written request within 30 days after receipt of this notice, we will provide you
with the name and address of the original creditor, if different from the creditor named above.
  City of Cincinnati
  D^rtinent of Btddii^ ftlhspecUons
  Division of Property Maintenance Code Enforcement

  Tvm Centenidal Plaza-OOSCentral Avenue, Siitte 500-OndnnaH, Ohio 45202-P (513)352-3275-F (513) 564-1708




KLOSTERMAN JOHN
5615 SIDNEY RD
QNaNNATI OH 45238




PERSON CHARGED: KLOSTERMAN JOHN
Case Number: B202001467


Subject Property: 703    DELHI AV
BPP: 015300020090


NOTICE OF CIVIL OFFENSE AND CIVIL RNE

                                        NOTICE DATE! September 01.2020

To: KLOSTERMAN JOHN

This is a notice of civil offense and civil fine. On August 27, 2020 , 1 inspected the premises located at 703
DELHI AV QNC St: 703 Fl: 1 Unit: 1 , and found that you have not complied with the lawful order(s) of the Director
of Buildings and Inspecb'ons issued on March 17, 2020 . As of the day and time of my inspection, the following
violations identified on the attached VIOLATION LISTING had not been corrected.

Pursuant to Section 1501-9 of the Cincinnati Municipal Code, a violation of the Cincinnati Building Code is a Class D
civil offense. The fine for a Class D offense is $750.00. You must either pay the fine or file an answer to this notice
within 168 hours or the fine will double. Please see the enclosed'brochure with instructions for payment, filing an
answer, and requesting a hearing. Please include the enclosed Payment and Hearing Request Sheet with
your payment or request for a hearing.

If you correct all ofthe Code violations by the date of the hearing, the fine will be reduced by 50%. If you correct the
violations before the hearing, please call 352-4788, or e-mail terry.james@cinclnnati-oh.gov            , to arrange for
reinspection. Failure to appear at a requested hearing will be considered an admission of the dvil offense. All
available collection remedies and costs of osilection will be pursued in the event the dvil fine and delinquent charges
are not timely paid.

I, Terry James , the undersigned Housing Inspector, Qty of Gndnnati Department of Buildings 8i Inspections,
inspected the subject premises and attest that the facts set forth in this Notice of Civil Offense and Fine are true.



                                      Badge #             Date C^*?/        ! ^OTime:^ *7 ; ^a a.M. P.M.
Inspector
     City of Cincinnati
     D^»rtiiient of Bulcflngs &Ihqiections
     Division of Property Maintenance Code Enforceraoit

     Two OMltemiial Plaza - 805 Central Avenue» Suite 500 - Ondnnatv Ohio 45202 -P (513) 352-3275 -F (513) 564-1708


   VIRGINIA WILLIAMSBURG LLC
    C/OJOHN KLOSTERMAN
    5615 SIDNEY RD
    QNaNNATT OH 45238-1857



    Re:685 HALSEY AV                         685 HALSEY AV, QNC - G30986229692
    BPP: 015500480001
    NOTICE OF VIOLATION- VACANT BUILDING
    Case number: B202004036
                                      NOTICE DATE September 18,2020
    To: VIRGINIA VWLUAMSBURG LLC,

    This letter is a notice of violation and order issued pursuant to 1101-61 Cincinnati Building Code (CBC).
    Each code violation In the attached violation listing Includes the action necessaiy to correct the violation. Unless
    otherwise spedfled In a violation, youare required to make the noted corrections byOctober 19,2020. Please call
    the Inspector at 352-4788 between 7:00 to 9:00 a.m., or E-Mail: teny.jamesigtclndnnatl-oh.gov, to
    acknowledge receipt of this notice and ask questions. If we do not hear from you within ten days of the date of
    this notice, a copyof this notice will be posted on the building. Failure to correct the noted defects within the time
    specified could result In dvil or criminal enforcement actions. Ail repairs, except minor repairs.and decorating, require
    permits. Permits may be obtained at 805 Central Avenue, Suite 500, Cincinnati, Ohio, 45202.
    You have a right to appeal orders under Section 1101-81 CBC and Section 1101-83CBC, within 30 days of the date of
    this notice. Appeal of an order to vacate a property, or a dangerous and unsafe premises declaration (condemnation) Is
    appealed to the Secretary of the Board of Building Appeals (BBA). Appeals are filed at 805 Central Avenue, Suite 500,
    Cincinnati, Ohio, 45202. Appeals must be filed on the BBA appeal application form; be accompanied with the filing fee;
    state the gnounds for the appeal; and be filed with the secretaryof tiie appropriate board. Atthe hearing, the owner
    may be represented bycounsel, presentarguments or contentions o.raily or in writing, and presentevidence and
    examine witnesses appearing for or against the owner. Persons subject to the Vacated Building Maintenance License
    (VBML) requirements may petition the Director of Buildings &Inspections for suspension of fees and/or maintenance
    standards as prescribed under CBC Section 1101-80.1.
    Existing painted surfaces disturbed, Ifany, while performing this work may contain lead. To learn more about lead
    hazards go to EPA website: http://epa.g0v/lead/pubs/leadlnfo.htm#facts, or contact the Cincinnati Health Department
    at 357-7420. Your cooperation in correcting these violations will assist the City of Cincinnati In maintaining quality
    property and building conditions In neighborhoods.


     Sincerely;




pj>/^erry James                                                                                               cert # 310
     District Inspector                                                  , OBBS Certified Building Official
     E-Mail: terry.james@cinclnnati-oh.gov



                    DacHd6a)SVB                             8202004036                                                Page-1
                                                                              Invoice Date: 08/27/2019
                                                                                 Due Date; 09/28/2019
                 city of
                                                                              Amount Due: I         $88.40
CINCINNATI IL
          BUILDINGS N
          INSPECTIONS
                                              Mafte check payable to "The City of Cincinnati" &remit to:
                                                                              Dept. ofBuildings &Inspections
                                                                              Accounting- PMCE
                                                                              805 Central Avenue. Suite 500
                                                                              Cincinnati, Ohio 45202

                                                                  Location: 7nn DELHI AV
VIRGINIAWILLIAMBURG LLC                                              Case#: B201900083             Status: CRIMPREP
 C/0 JOHN KLOSTERMAN                                                                                          FIRE
 701 DELHI                                     1M\/P)1P.F                                                08/12/2019
 CINCINNATI OH 45204
                    ~Pl^a7edeac'iiwelvponlon ofthis invdce andreturn it with the payment




  violations have not been corrected.


  ^voicing, butwil be glad to assistwith codecompiiance related issues.                                                       j
  Failure to correct the following violations within the time spacW ih this not^ subjects the premises to an escalating
  quSy inspertion fee for each quarter theTechnology
                                            premises remains Fin.
                                                             non-ccmpi,ant.
                                                                  Recovery             Total Fee         Due
                                                                                                         Due Date
                                                                                                             Date
   Days Out of              Base Fee         e,,r..h«rne.       Surcharge                                             1
   Compliance                           ^—
                                                                                                         09/28/2019
                                                                      $0.50
                                 $50.00



                               dnciudes any past due fees)       Pay This Amount:           $88.40
                                                                        tax biii for the location

                            and collected along with the biannuai property taxes due.
   vour cooperation In correcting the "de                                                                     »
   'comSgteirtlorw^r:Sra^^^                                 and your nelgh^n maintaining quality proper^ condrbohs
   and S^rty values In your neighborhood while protecting your own .nvestment                                             ^


     Buildings&Inspections website athttps://www.anannab-oh.gov/bu,Idmgs/
   •D.oartmen/ of Buildings &Inspections. 805 CentralAvenue, ancinnati Ohio, 45202 -Intormation Ph. 513-352-32/0
                                                                                      Invoice Date:     08/11/2020

                                                                                          Due Date:     09/08/2020

                                                                                      Amount Due:             $36.40
           13UILD1NCS &
           INSl'ECnONS
                                                    Make check payable to "The City of Cincinnati" & remit to:
                                                                                     Dept. of Buildings & Inspections
                                                                                     Accounting- PMCE
                                                                                     805 Central Avenue, Suite 500
                                                                                     Cincinnati, Ohio 45202


                                                                         Location: 703 DELHI AV

                                                                             Case#: B202001467              Status: FINLNOTC
                                                                                                                     VACANT

                                                    INVOICE                                                        07/15/2020


                    Please detach the top portion of this invoice and return it with the payment.
This is an invoice for quarterly abatement fees. This fee is authorized by Section 1101-64 Cincinnati Building Code (CBC).
The fee is to reimburse municipal costs of code enforcement, inspections, and administration.

  PLEASE nMELY PAY THE FEE AS DIRECTED IN THIS LETTER TO AVOID COLLECTION. COLLECTION
ACnONMAY INCLUDE BUT IS NOT LIMITED TO ASSESSMENT OF THE FEES ON THE PROPERTY TAX BILL.

Orders to correct code violations were issued to you as the owner or person in control of the property on 03/17/2020. That
notice specified a compliance due date of 04/16/2020. As of our last inspection, the district inspector reports that the
violations have not been corrected.

If you have already completed the work, please call the Inspector Terry James, at 352-4788, between, 7:00
to 9:00 a.m., or E-Mail: terry.james@cmclnnati-oh.gov. The inspector does not have information on fee
invoicing, but will be glad to assist with code compliance related issues.

Failure to correct the following violations within the time specified In this notice subjects the premises to an escalating
quarterly abatement fee for each quarter the premises remains non-compliant.
Days Out of                                    Technology            Fin. Recovery
                                                                                                                 Due Date
Compliance                                     Surcharge             Surcharge

                                 $35.00                                     $0.35                                09/08/2020



                                                                      Pay This Amount:             $36.40

                   IUnpaid fees may be assessed to the property tax bill for the location |
                           and collected along witii the biannual property taxes due.

Your cooperation in correcting the code violations issued 03/17/2020, will avoid additional the escalating abatement
fees that will be due each quarter as well as further code enforcement action that may include fines and penalties.
Correcting the violations will assist the City of Cincinnati and your neighbors In maintaining quality property conditions
and property values In your neighborhood while protecting your own investment.

 Ifthis at>atement fee to cover municipal abatement activity costs wiiicreate an undue burden based upon your circumstances,
 you may request suspension of the         Tobe eiigibiefer consideration you must have a plan to correct the violations that
 includes a method offunding. Also, a suspension cannot be granted where unreasonably hazardous conditions are allowed to
 exist. You may file a request for fee suspension by completing the prescribed ferrn and submitting the request to the Director of
 Buildings &Inspections. The form and instructions for completing and submitting die request are available on the Department of
 Buildings& Inspections website at https://www. dndnnad-oh.gov/buildings/


 Department of Buildings & inspections, 805 Central Avenue, Cincinnati Ohio, 45202 - Information Ph. 513-352-3275
                                                                                     Invoice Date:     08/11/2020

                 city of                                                                 Due Date:     09/08/2020
CINCINNATI                                                                           Amount Due:             $36.40
           BUILDINGS &
           tNSI'ECTIONS
                                                   Make check payable to 'The City of Cincinnati" & remit to:
                                                                                    Dept. of Buildings & Inspections
                                                                                    Accounting- PMCE
                                                                                    805 Central Avenue, Suite 500
                                                                                    Cincinnati, Ohio 45202


                                                                         Location: 652 CTEINER AV
KLOSTERMAN JOHN 0
                                                                            Case#: B202001396              Status: ORDERS
5816 SIDNEY RD
CiNCiNNAT! OH 45238                                                                                                R CODES

                                                   INVOICE                                                        07/29/2020


                   Please detach the top portion of this invoice and return it with the payment.
This is an invoice for quarterly abatement fees. Thisfee is authorized by Section 1101-64 Cincinnati Building Code (CBC).
The fee is to reimburse municipal costs of code enforcement, inspections, and administration.

  PLEASE HMELY PAY THE FEE AS DIRECTED IN THIS LETTER TO AVOID COLLECTION. COLLECTION
ACnONMAY INCLUDE BUT IS NOT LIMITED TO ASSESSMENT OF THE FEES ON THE PROPERTY TAX BILL.

Orders to correct code violations were issued to you as the owner or person in control of the property on 03/18/2020. That
notice specified a compliance due date of 04/17/2020. As of our last inspection, the district inspector reports that the
violations have not been corrected.

If you have already completed the work, please call the Inspector Terry James, at 352-4788, between , 7:00
to 9:00 a.m., or E-Mail; terry.james@cincinnati-oh.gov. The inspector does not have information on fee
invoicing, but will be giad to assist with code compliance related issues.

Failure to correct the following violations within the time specified in this notice subjects the premises to an escalating
quarterly abatement fee for each quarter the premises remains non-compliant.
 Days Out of                                   Technology            Fin. Recovery                              Due Date
 Compliance                                    Surcharge             Surcharge

                                 $35.00                                                                         09/08/2020



                                                                     Pay This Amount:             $36.40

                    Unpaid fees may be assessed to the property tax bill for the location
                        and collected along with the biannual property taxes due.

Your cooperation in correcting the code violations issued 03/18/2020, will avoid additional the escalating abatement
fees that will be due each quarter as well as further code enforcement action that may include fines and penalties.
Correcting the violations will assist the City of Cincinnati and your neighbors in maintaining quality property conditions
and property values in your neighborhood while protecting your own Investment.

 Ifthis abatement fee to cover municipal abatement activity costs willcreate an undue burden based upon your circumstances,
 you may request suspension ofthe fee. Tobe eligiblefor consideration you must have a plan to correct the violations that
 includes a method of funding. Also, a suspension cannot be granted where unreasonably hazardous conditions are allowed to
 exist. You may file a request for fee suspension by completing the prescribed form and submitting the request to the Director of
 Buildings& Inspections. The form and instructions for completing and submitting the request are available on the Department of
 Buildings& Inspections website at https://www.cincinnati-oh.gov/buildings/


 Department of Buildings & Inspections, 805 Central Avenue, Cincinnati Ohio, 45202 - Information Ph. 513-352-3275
                                                                                     Invoice Date:     08/11/2020

                 cltyof                                                                  Due Date:     09/08/2020

CINCINNATI C                                                                         Amount Due:            $36.40
           BUILDINCS S
           tNSi'HCTIONS
                                                   Make check payable to 'The City of Cincinnati" &remit to:
                                                                                    Dept. of Buildings & inspections
                                                                                    Accounting- PMCE
                                                                                    805 Central Avenue, Suite 500
                                                                                    Cincinnati, Ohio 45202


                                                                         Location: 659 SEDAM ST
KLOSTERMANJOHN C
                                                                            Case#: B202001460              Status: FINLNOTC
5615 SIDNEY RD
CINCINNATI OH 45238-185/                                                                                           R CODES

                                                   INVOICE                                                        07/01/2020
                   Please detach the top portion of this invoice and return it with the payment.
This is an invoice for quarterly abatement fees. TTiis fee is authorized by Section 1101-64 Cindnnab Building Code (CBC).
The fee is to reimburse municipal costs of code enforcement, inspections, and administration.

 PLEASE TIMELY PAY THE FEE AS DIRECTED IN THIS LETTER TO AVOID COLLECTION. COLLECTION
ACnONMAY INCLUDE BUT IS NOT LIMITED TO ASSESSMENT OF THE FEES ON THE PROPERTY TAX BILL

Orders to correct code violations were issued to you as the owner or person in control of the property on 03/17/2020. That
notice specified a compliance due date of 04/16/2020. As of our last inspection, the district inspector reports that the
violations have not been corrected.

If you have already completed the work, please call the Inspector Terry James, at 352-4788, between, 7:00
to 9:00 a.m., or E-Mail: terry.james@clncinnati-oh.gov. The inspector does not have information on fee
invoicing, but will be glad to assist with code compliance related issues.

Failure to correct the following violations within the time specified in this notice subjects the premises to an escalating
quarterly abatement fee for each quarter the premises remains non-compliant.
 Days Out of                                   Tachnology            Fin. Recovery                              Due Date
 Compliance                                    Surcharge             Surcharge

                                 $35.00             $1,05                  $0.35                  $36,401       09/08/2020



                                                                     Pay This Amount:             $36.40

                   IUnpaid fe^ may be assessed to the property tax billfor tiie location I
                          and collected along witii the biannual property taxes due.

 Your cooperation in correcting the code violations issued 03/17/2020, will avoid additional the escalating abatement
 fees that will be due each quarter as well as further code enforcement action that may include fines and penalties,
 Correcting the violations will assist the City of Cincinnati and your neighbors in maintaining quality property conditions
 and property values in your neighborhood while protecting your own investment.

 Ifthis abatement fee to cover municipal abatement activity costs willcreate an undue burden biased upon your circumstances,
 you may request suspension of the fee. Tobe eligiblefor consideration you must have a plan to correct the violations that
 includesa method of funding. Also, a suspension cannot be granted where unreasonablyhazardous conditionsare allowedto
 exist. You may file a request for fee suspension by completing the prescribed form and submitting the request to the Director of
 Buiidings & Inspections. The form and instructions for completing and submitting the request are available on the Department of
 Buildings & Inspections website at https://www.cincinnati-oh.gov/buildings/


 Department of Buildings &Inspections, 805 Central Avenue, Cincinnati Ohio. 45202 - Information Ph. 513-352-3275
                                                                                      Invoice Date:     06/17/2020

                                                                                          Due Date;     06/20/2020

CINCINNATI CZ                                                                         Amount Due:           $156.00
           BUILDINGS &
           INSPHCTIONS
                                                    Make check payable to 'The City of Cincinnati" & remit to:
                                                                                     Dept. of Buildings & Inspections
                                                                                     Accounting- PMCE
                                                                                     805 Central Avenue. Suite 500
                                                                                     Cincinnati, Ohio 45202


                                                                         Location: 654 STEINER AV
KLOSTERMAN JOHN
                                                                            Case#: B201904910              Status: FINLNOTC
671 DELHI AVE
CINCINNATI OH 45204                                                                                                  VACANT

                                                    INVOICE                                                        09/11/2019


                   Please detach the top portion of this invoice and return it with the payment.
This is an invoice for quarterly abatement fees. This fee is authorized by Section 1101-64 Cincinnati Building Code (CBC).
The fee is to reimburse municipal costs of code enforcement, inspections, and administration.

  PLEASE TIMELY PAY THE FEE AS DIRECTED IN THIS LETTER TO AVOID COLLECTION. COLLECTION
ACnONMAY INCLUDE BUT IS NOT LIMITED TO ASSESSMENT OF THE FEES ON THE PROPERTY TAX BILL.

Orders to correct code vioiations were issued to you as the owner or person in control of the property on 07/02/2019. That
notice specified a compiiance due date of 08/01/2019. As of our last inspection, the district inspector reports that the
violations have not been corrected.

If you have already completed the work, please call the Inspector Terry James, at 352-4788, between , 7:00
to 9:00 a.m., or E-Mail: terry.jamesigtclncinnati-oh.gov. The Inspector does not have Information on fee
Invoicing, but will be glad to assist with code compliance related Issues.

Failure to correct the following violations within the time specified in this notice subjects the premises to an escalating
quarterly abatement fee for each quarter the premises remains non-compliant.
 Days Out of                                   Technology            Fin. Recovcoi
                                                                                                                 Due Date
 Compltance                                    Surcharge             Surcharge

                                 $65,00                                    $0.65



                               (Includes any past due fees)           Pay This Amount:           $156.00

                   IUnpaid ftes may be assessedto tiie property tax bill forthe location |
                           and collected along with the biannual property taxes due.

Your cooperation in correcting the code violations issued 07/02/2019, will avoid additional the escalating abatement
fees that will be due each quarter as well as further code enforcement action that may include fines and penalties.
Correcting the violations will assist the City of Cincinnati and your neighbors in maintaining quality property conditions
and property values In your neighborhood while protecting your own investment.

 Ifthis abatement fee to cover municipal abatement activity costs will create an undue burden based upon your circumstances,
 you may request suspension of the fee. Tobe eligible for consideration you must have a plan to correct the violations that
 includes a method offunding. Also, a suspension cannot be granted where unreasonably hazardous conditions are allowed to
 exist. You may file a request for fee suspension by completing the prescribed form and submitting the request to the Director of
 Buildings & Inspections. The form and instructions for completing and submitting the request are available on the Department of
 Buildings S Inspections website at https://www.cincinnati-oh.gov/buildings/


 Department of Buildings & Inspections. 805 Central Avenue, Cincinnati Ohio, 45202 - Information Ph. 513-352-3275
                                                                                    Invoice Date:     10/26/2020

                 cityof                                                                Due Date:      11/17/2020
CINCINNATI C                                                                       Amount Due:           $494.00
           BUILDINGS &
           INSPECTIONS
                                                  Make check payable to "The City of Cincinnati" &remit to:
                                                                                   Dept. of Buildings & Inspections
                                                                                  Accounting- PMCE
                                                                                  805 Central Avenue, Suite 500
                                                                                  Cincinnati, Ohio 45202


                                                                       Location: 700 DELHI AV
VIRGINIA WILLIAMBURG LLC
0/0 JOHN KLOSTERMAN
                                                                            Case#: B201900083           Status: CRIMPREP
5615 SIDNEY RD
CINCINNATI OH 45238-185i
                                                  INVOICE                                                      09/01/2020

                   P/ease detach the topportion ofthisinvoice and return it with the payment.
This is an invoice for quarterly aipatement fees. This fee Is authorized by Section 1101-54 Cincinnati Building Code (CBC).
The fee is to reimburse municipal costs of code enforcement, inspections, and administration.

 PLEASE HMELY PAY THE FEE AS DIRECTED IN THIS LETTER TO AVOID COLLECTION. COLLECnON
ACnONMAY INCLUDE BUT IS NOT UMHED TO ASSESSMENT OF THE FEES ON THE PROPERTY TAX BILL.

Orders to correct code violations were issued to you as the owner or person in control of the property on 01/09/2019. That
notice specified a compliance due date of 02/08/2019. As of our last Inspection, the district inspector reports that the
violations have not been corrected.

If you have already completed the work, please call the Inspector TerryJames, at 352-4788, between, 7:00
to 9:00 a.m., or E-Mail: terry.james@cincinnati-oh.gov. The inspector does not have information on fee
invoicing, but will be glad to assist with code compliance related issues.

Failure to correct the following violations within the time specified in this notice subjects the premises to an escalating
quarterly abatement fee for each quarter the premises remains non-compliant.
Days Out of                                  Technology           Fin. Recovery
                           Base Fee                                                       Total Fee          Due Date
Compliance                                   Surcharge            Surcharge

                              S125.00             $3.75                 $1,25                 SISOiOM


                              (Includes any past due fees)         Pay This Amount:           $494.00

                   Unpaid f ^ may be assessed to the property tax bill for the location
                       and collected along with the biannual property taxes due.

Your cooperation in correcting the code violations issued 01/09/2019, will avoid additional the escalating abatement
fees that will be due each quarteras well as further code enforcement action that may include fines and penalties.
Correcting the violations will assist the City of Cincinnati and your neighbors in maintaining quality property conditions
and property values In your neighborhood while protecting your own investment.

If thisabatement fee to cover municipal abatement activity costswill createan undue burden based upon yourcircumstances,
you may request suspension ofthe fee. Tobe eligible for consideration you must have a plan to correct die violations that
includes a methodoffunding. Also, a suspension cannotbe granted where unreasonably hazardousconditions are allowed ft?
ew/sf. You mayfile a request forfeesuspension bycompleting theprescribed form andsubmitting the requestto the Director of
Buildings &Inspections. The form andinstructions forcompleting andsubmitting the request are available on theDepartment of
Buildings &Inspections websiteat https://www.clncinnati-oh.gov/buildings/


Department of Buildings &Inspections, 805 Central Avenue, Cincinnati Ohio, 45202 - information Ph. 513-352-3275
